United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Doraville, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0073
Issued: July 11, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 17, 2016 appellant filed a timely appeal from a September 13, 2016 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence on appeal. The Board’s jurisdiction however is limited to reviewing the
evidence that was before OWCP at the time of its final decision. Therefore, the Board lacks jurisdiction to review
this new evidence on appeal. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant contends that the medical evidence of record establishes her current
anxiety and depression for which she takes medication. She also contends that she reduced her
work schedule to four hours a day due to these conditions.
FACTUAL HISTORY
On April 21, 2014 appellant, then a 44-year-old manager, filed an occupational disease
claim (Form CA-2) alleging that on November 9, 2014 she first became aware of her stress and
anxiety and realized that her conditions were caused or aggravated by false allegations, extreme
potential disciplinary measures, discrimination, and conditions of employment regarding her
work duties and responsibilities. She stopped work on the filing date of her claim.
Appellant submitted an April 20, 2016 medical report from Dr. Patricia A. Jones, a
Board-certified psychiatrist, who advised that appellant would be tentatively off work through
May 4, 2016.
By letter dated May 10, 2016, OWCP informed appellant of the deficiencies of her claim
and requested that she respond to its inquiries. It also requested that the employing
establishment respond to her allegations.
In a January 20, 2016 certification of health care provider form for the Family and
Medical Leave Act (FMLA), Daniel Serritella, Ph.D. and licensed psychotherapist, diagnosed
depression and anxiety.
Dr. Serritella placed appellant off work from January 15 to
April 1, 2016.
In a May 23, 2016 narrative statement, appellant related that in June 2015 after an
internal investigation conducted by the employing establishment’s Office of Inspector General
regarding false allegations made against her by an employee she was told not to report to work.
She experienced mild symptoms of sleepiness, agitation, rapid heart beating, sadness, and loss of
appetite, interest, and focus. Appellant noted that on September 15, 2015 she was interviewed
regarding the allegations. In October 2015, she requested a review of the investigative findings,
but claimed that she did not receive any findings or results of the investigations, as requested,
which she claimed violated employing establishment polices and standard operating procedures.
Appellant stated that, in November 2015, she received a notice of proposed reduction in
grade by five levels from an EAS 22 to an EAS 17 despite the fact that this notice stated that no
harassment had been found. She noted that her symptoms worsened at that time and she sought
medical treatment from Dr. Serritella who advised her not to return to work until April 2016.
Nonetheless, appellant returned to work at the beginning of March 2016 because she felt better
and hoped to continue her employment. When she returned, however, she was not allowed to
return to her official position. During the last week in March 2016, appellant received a notice
of decision which reduced her from a manager to a supervisor and assigned her to the
Ralph McGill Station, where she had previously been subjected to the false allegations.
Appellant contended that she was completely devastated as the action appeared to be
punitive, personally motivated, and an act of over aggression to support a position of authority
by a new incoming postmaster. Approximately, two days later she explained that she received

2

an amendment to the previous notice which indicated that a new assignment was to the West End
Station as a level 20 supervisor. On or about April 5, 2016 appellant reported to work at this
location.
Appellant claimed that she dreaded retaliation by a high-level management official in this
office who she had named in another ongoing case. She claimed that for almost 11 months she
had been mocked, ridiculed, and humiliated, and was the subject of numerous rumors or
speculations throughout the employing establishment due to a lack of confidentiality and harsh
unwarranted personal actions. Appellant noted a recommendation from her physician that she
attend two-hour sessions of group therapy, four days a week. She alleged that Postmaster O.C.
decided not to allow her to return to her official job duties/tasks or to be transferred to another
office. Appellant further alleged that W.W., Manager, customer service operations, conducted
the investigative interview, issued the notice of proposed reduction, and denied her the
opportunity to transfer to another office to resume her official job duties as a station manager.
She also contended that her emotional conditions were caused by P.M., a human resources
manager, and S.R., a district manager.
By decision dated June 15, 2016, OWCP denied the claim finding no compensable
factors.
In an appeal request form and a letter dated June 22, 2016, appellant requested
reconsideration.
Appellant submitted the November 9, 2015 notice of proposed reduction in pay or grade
signed by W.W. which proposed to reduce appellant from a level 22 manager, customer services,
with an annual salary of $84,451.00 to a level 17 supervisor, customer service, with an annual
salary of $76,006.00 because she exhibited inappropriate behavior with a male city letter carrier
from January to October 2014. W.W. had noted that text messages from appellant revealed that
her actions were improper and violated section 665.16 of the employee and labor relations
manual. W.W. provided samples of these text messages which included, “Thank u Happy Easter
to u too dear;” “Unfortunately u make me feel regret for taking a personal interest n u for
absolutely no reason …;” “How r u Can’t sleep;” “U r so you I wish I could answer that in
graphic detail …;” “Feeling pretty sentimental for some strange reason and NO but I do wish u
were here gn my funny valentine miss u;” and “Kind of thought I might want 2 come by but I’m
n gn.” W.W. noted that, during the September 15, 2015 interview, appellant denied having a
relationship or contact with W.C. However, W.W. possessed approximately 60 pages of text
messages to the contrary. Appellant also denied inviting W.C. to her residence for dinner, but
W.W. responded that she sent him a text message that read, “Is u interested n coming to dinner
Sunday at 4.” W.W. indicated that, while appellant’s actions did not rise to the level of sexual
harassment, they were inappropriate and unethical given her role as a manager.
In a March 29, 2016 letter decision, the employing establishment finalized its reduction
of appellant’s pay and grade.
A Merits Systems Protection Board (MSPB) order dated May 19, 2016 scheduled a
preliminary status conference regarding appellant’s appeal of the employing establishment’s
November 9, 2015 notice.

3

In a May 25, 2016 letter, the employing establishment rescinded its November 9, 2015
notice and the March 29, 2016 decision noting administrative error. It indicated that appellant
would remain an EAS 22 manager, customer services, and would be compensated accordingly.
Appellant submitted an April 25, 2016 referral form for inpatient medical treatment from
a social worker with an unknown signature.
In a June 22, 2016 report, Dr. Katia A. Fordin, a Board-certified family practitioner,
noted a history of appellant’s medical treatment and listed her current medications. She also
noted appellant’s active problems which included, among other things, reactive depression and
anxiety. In prescriptions dated April 21 and June 8, 2016, Dr. Fordin ordered medication to treat
appellant’s diagnosed conditions.
By decision dated September 13, 2016, OWCP affirmed as modified the June 15, 2016
decision. It accepted as compensable employment factors that appellant had issued the
November 9, 2015 notice of proposed reduction in pay or grade, the March 29, 2016 decision
finalizing the reduction in pay or grade, and the May 25, 2016 rescission of the March 29, 2016
decision to appellant. OWCP also accepted as a compensable work factor that on May 19, 2016
appellant was issued the MSPB May 19, 2016 preliminary status conference order. However, it
denied her emotional condition claim because the medical evidence of record failed to contain a
rationalized medical opinion as establishing a causal relationship between her diagnosed
conditions and the accepted employment factors.
LEGAL PRECEDENT
A claimant has the burden of proof to establish by the weight of the reliable, probative,
and substantial evidence that the condition for which he or she claims compensation was caused
or adversely affected by factors of his or her federal employment.3 To establish that he or she
sustained an emotional condition in the performance of duty, a claimant must submit: (1) factual
evidence identifying employment factors or incidents alleged to have caused or contributed to
her condition; (2) medical evidence establishing that she has an emotional or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that the identified
compensable employment factors are causally related to her emotional condition.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but, nevertheless, does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.5 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reduction3

Pamela R. Rice, 38 ECAB 838 (1987).

4

See Donna Faye Cardwell, 41 ECAB 730 (1990).

5

Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

4

in-force or her frustration from not being permitted to work in a particular environment or to
hold a particular position.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, it must base its decision on an analysis of the
medical evidence.8
ANALYSIS
Appellant has not attributed her emotional condition to the performance of her regular or
specially assigned duties as a manager under Lillian Cutler.9 Rather, her claim pertains to her
allegation that the employing establishment wrongfully investigated and disciplined her based on
false accusations of her inappropriate behavior with a male suborbinate. Matters involving
discipline and investigations into allegations of wrongdoing are noncompensable administrative
functions of the employing establishment actions unless the employee shows management
committed error or abuse.10 To support such a claim, a claimant must establish a factual basis by
providing probative and reliable evidence.11 OWCP properly accepted as compensable factors of
employment that appellant received the November 9, 2015 notice of proposed reduction in her
pay or grade, the March 29, 2016 decision finalizing the reduction in her pay or grade, and the
MSPB May 19, 2016 preliminary status conference order regarding these actions, which were
rescinded on May 25, 2016 due to the acknowledgement of administrative error in reducing her
pay or grade. The Board, therefore, finds that appellant has established error.
Regarding appellant’s contention that she was wrongfully investigated, she asserted that
she was told not to report to work during the investigation and that employing establishment
management refused to provide findings or results of the investigation. The employing
establishment retains the right to investigate an employee if wrongdoing is suspected or as part
of the evaluation process.12 The record supports that the employing establishment had a
6

Gregorio E. Conde, 52 ECAB 410 (2001).

7

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

8

Id.

9

Supra note 5.

10

N.Y., Docket No. 12-0886 (issued March 26, 2015); Donney T. Drennon-Gala, 56 ECAB 469 (2005);
Thomas O. Potts, 53 ECAB 353 (2002).
11

See Barbara J. Nicholson, 45 ECAB 843 (1994).

12

Jeral R. Gray, 57 ECAB 611 (2006).

5

legitimate reason to investigate appellant’s behavior. In the November 9, 2015 notice of
proposed reduction in pay or grade, W.W., manager, customer service operations, noted that the
basis for this action was appellant’s inappropriate and unethical behavior with a male letter
carrier. She noted several sample text messages that appellant had sent to the letter carrier which
indicated an inappropriate personal relationship with a suborbinate. W.W. related that such
behavior was inappropriate and unethical given her role as a manager and violated the employee
and labor relations manual, but it did not rise to the level of sexual harassment. The Board finds
that in this case the employing establishment acted reasonably and did not commit error or abuse
in investigating appellant’s possible inappropriate and unethical behavior.13 Appellant has failed
to establish a compensable employment factor in this regard.
Appellant alleged that the employing establishment acted improperly with regard to her
transfer to Ralph McGill Station, where she had previously been subjected to false allegations.
In addition, she asserted that Postmaster O.C. and W.W. denied her requests to transfer to
another office. The Board has held that denial by an employing establishment of a request for a
different job, promotion, or transfer are not compensable factors of employment as they do not
involve the employee’s ability to perform appellant’s regular or specially assigned work duties,
but rather constitute her desire to work in a different position.14 Appellant did not submit any
evidence of error or abuse on the part of the employing establishment in handling these
administrative matters. Thus, she has not established a compensable employment factor in these
regards.
The Board finds that appellant failed to establish any additional compensable factors. As
OWCP determined that she had established specific compensable factors that involved the
reduction of her pay and grade, the Board must review the medical evidence.15
Dr. Jones’ April 20, 2016 report found that appellant would be tentatively off work
through May 4, 2016. However, she did not provide an opinion addressing whether appellant’s
disability for work was caused or aggravated by the accepted employment factors. Medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value.16 Moreover, Dr. Jones did not diagnose an emotional condition caused
or aggravated by the accepted work factor.17

13

Id.

14

D.R., Docket No. 16-0605 (issued October 17, 2016); Donald W. Bottles, 40 ECAB 349, 353 (1988) (an
employee’s dissatisfaction with being transferred constitutes frustration from not being permitted to work in a
particular environment or to hold a particular position and is not compensable).
15

Tina B. Francis, 56 ECAB 180 (2004); C.E., Docket No. 10-461 (issued November 23, 2010).

16

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004);
Michael E. Smith, 50 ECAB 313 (1999).
17

A probative medical report includes findings an examination, a firm diagnosis, and medical rationale
supporting the opinion offered. See M.B., Docket No. 17-0314 (issued May 17, 2017); K.W., Docket No. 16-1176
(issued November 2, 2016).

6

Similarly, Dr. Fordin’s June 22, 2016 report and April 21 and June 8, 2016 prescriptions
are of diminished probative value. She diagnosed appellant with depression and anxiety and
placed her off work from January 15 to April 1, 2016. Dr. Fordin did not offer an opinion as to
whether these conditions and resultant disability were caused or aggravated by the accepted work
factor.18
Also of record is the January 20, 2016 FMLA form from Dr. Serritella, a licensed
psychotherapist, and April 25, 2016 referral form for inpatient medical treatment from a social
worker. Evidence from a psychotherapist or social worker does not constitute competent
medical evidence under FECA as neither is considered as a physician as defined under section
8102(2) of FECA.19
The Board finds that appellant has failed to submit any rationalized probative medical
evidence to establish that she sustained an emotional condition causally related to the accepted
employment factor. Appellant, therefore, did not meet her burden of proof.
On appeal, appellant contends that the medical evidence of record establishes her current
anxiety and depression for which she takes medication. She also contends that she reduced her
work schedule to four hours a day due to these conditions. As the Board found above, appellant
did not submit any rationalized probative medical evidence supporting a causal relationship
between her diagnosed emotional condition and the accepted employment factor.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish an
emotional condition in the performance of duty.

18

See supra note 16.

19

5 U.S.C. § 8101(2), which provides that the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. R.W., Docket No. 16-1899 (issued February 21, 2017) (social worker); I.W., Docket No. 09-2307
(issued September 1, 2010) (psychotherapist). See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (a medical
issue such as causal relationship can only be resolved through the submission of probative medical evidence from a
physician).

7

ORDER
IT IS HEREBY ORDERED THAT the September 13, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 11, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

